In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-19-00283-CV
      ___________________________

          INLOG, INC., Appellant

                     V.

 RYDER TRUCK RENTAL, INC., Appellee



 On Appeal from County Court at Law No. 2
           Denton County, Texas
      Trial Court No. CV-2019-01071


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Womack
                            MEMORANDUM OPINION

                                    I. INTRODUCTION

       Appellee Ryder Truck Rental, Inc. obtained a default judgment against

appellant Inlog, Inc. for $114,567.71 and $1,000 in attorney’s fees. Inlog then brought

this restricted appeal, claiming that the record does not show strict compliance with

the procedural rules governing citation and return of service. Ryder failed to file a

brief. Because we conclude the record before us establishes that Inlog is entitled to

prevail on restricted appeal, we reverse the trial court’s default judgment.

                                    II. BACKGROUND

       Ryder sued Inlog for breach of contract, sworn account, quantum meruit, and

unjust enrichment based upon Inlog’s alleged failure to comply with an equipment

and service agreement. In its original petition, Ryder alleged that Inlog “is a Texas

Corporation that can be served by delivering a citation and a copy of [the] petition to

its registered agent, United States Corporation Agents, Inc., or its president or any

vice-president, at 9900 Spectrum Drive, Austin, Texas 78717.” The clerk directed

the citation to Inlog as follows:

       INLOG, INC.
       registered agent United States Corporation Agents, Inc.
       or its president or any vice-president
       9900 Spectrum Drive
       Austin, TX 78717[.]

Ryder served the citation via a process server, who filed the return of service. In

pertinent part, the return reflected as follows:
                                             2
The process server added his notarized signature to the return.

      Inlog did not file an answer, and on May 24, 2019, Ryder filed a motion for

default judgment. The same day, the trial court granted the motion and signed a

default judgment in Ryder’s favor, awarding it $114,567.71 in damages and $1,000 in

attorney’s fees. Inlog then brought this restricted appeal.

                                   III. DISCUSSION

A. Applicable Law

      To prevail in this restricted appeal, Inlog must show that (1) it filed its notice of

restricted appeal within six months after the judgment was signed; (2) it was a party to

the underlying lawsuit; (3) it did not participate in the hearing that resulted in the

judgment complained of, and did not timely file any post-judgment motions or

requests for findings of fact and conclusions of law; and (4) error is apparent on the



                                            3
face of the record. See Tex. R. App. P. 26.1(c), 30; Alexander v. Lynda’s Boutique,

134 S.W.3d 845, 848 (Tex. 2004).

      Here, the record shows that Inlog filed its notice of restricted appeal within six

months after the trial court signed the default judgment. It shows that Inlog was a

party to the underlying lawsuit. And it shows that Inlog neither participated in the

hearing that resulted in the default judgment nor filed any post-judgment motions or

requests for findings of fact and conclusions of law. What remains is whether error is

apparent on the face of the record. See Alexander, 134 S.W.3d at 848.

B. Error on the Face of the Record

      In a restricted appeal, a party can establish error on the face of the record by

demonstrating that the record fails to affirmatively show strict compliance with the

rules of civil procedure governing issuance, service, and return of citation. See Mandel

v. Lewisville Indep. Sch. Dist., 445 S.W.3d 469, 474 (Tex. App.—Fort Worth 2014, pet.

denied). In what we construe as its first issue, Inlog contends that the record does not

affirmatively show strict compliance. Specifically, Inlog argues that because the return

of service does not adequately reflect the identity of the person to whom the process

server delivered process or that person’s authority to receive service, there is error on

the face of the record. We agree.

      Ryder’s original petition alleged that Inlog is a Texas corporation.             A

corporation is not a person and thus must be served with process through an agent.

Paramount Credit, Inc. v. Montgomery, 420 S.W.3d 226, 230 (Tex. App.—Houston [1st
                                           4
Dist.] 2013, no pet.). A Texas corporation’s agent for service of process includes its

president, its vice president, and its registered agent. Tex. Bus. Orgs. Code Ann.

§§ 5.201(a)(1), (b)(1), 5.255(a)(1); Master Capital Sols. Corp. v. Araujo, 456 S.W.3d 636,

639 (Tex. App.—El Paso 2015, no pet.). A Texas corporation may designate another

corporation to serve as its registered agent.           Tex. Bus. Orgs. Code Ann.

§ 5.201(b)(2)(B); see Reed Elsevier, Inc. v. Carrollton-Farmers Branch Indep. Sch. Dist.,

180 S.W.3d 903, 905 (Tex. App.—Dallas 2005, pets. denied).

      A corporation designated as another corporation’s registered agent must itself

be served through one of its agents. See Reed Elsevier, Inc., 180 S.W.3d at 905. That

includes the designee corporation’s president, vice-president, and registered agent.

And it also may include the designee corporation’s employees. See Tex. Bus. Orgs.

Code Ann. § 5.201(d) (“A registered agent that is an organization must have an

employee available at the registered office during normal business hours to receive

service of process, notice, or demand. Any employee of the organization may receive

service at the registered office.”); Asset Prot. & Sec. Servs., L.P. v. Armijo, 570 S.W.3d
377, 383 (Tex. App.—El Paso 2019, no pet.).

      In a restricted appeal, we do not presume valid issuance, service, and return of

citation. Mansell v. Ins. Co. of the West, 203 S.W.3d 499, 501 (Tex. App.—Houston

[14th Dist.] 2006, no pet.). If the record does not show strict compliance with the

rules governing citation and return of service, the service is invalid. See TAC Americas,

Inc. v. Boothe, 94 S.W.3d 315, 319 (Tex. App.—Austin 2002, no pet.). Moreover,
                                            5
virtually any deviation from these rules is sufficient to set aside a default judgment in a

restricted appeal. Mansell, 203 S.W.3d at 501. Pertinent here, a proper return of

service must show the person or entity served. See Tex. R. Civ. P. 107(b)(5). And in

addition, where service is on a corporation, Rule 107 requires the return to show both

the name of the person who received service and that the person was authorized to

do so. See W. Garry Waldrop DDS, Inc. v. Pham, No. 14-15-00747-CV, 2016 WL
4921588, at *3-4 (Tex. App.—Houston [14th Dist.] Sept. 15, 2016, no pet.) (mem.

op.).

        Here, the return of service does not reflect the full name of the person who

received service. Instead, in the return’s preprinted blank in which the name of the

person receiving service was supposed to be written, somebody wrote “DeSiRB R.”1

And as if to emphasize that the identity of that person would remain a mystery,

somebody wrote “(refused last name)” immediately after “DeSiRB R.” We conclude

the return does not sufficiently identify the person who received service, even if we

assumed that “DeSiRB R.” represented that person’s first name and last initial. As

noted, when serving a corporation, the return must identify by name the person

receiving service on the corporation’s behalf. See id. at *3–4 (concluding that return’s

failure to provide the name of the person who received service on corporation’s


        1
        We note that the first name of the person who received service is illegible.
While the first name could also be “Desire,” our disposition does not turn on whether
the first name is “DeSiRB,” “Desire,” or some other variation.

                                            6
behalf was a fatal defect); see also Geochemical Operating Corp. v. Harrison, No. 11-13-

00329-CV, 2015 WL 5714241, at *3 (Tex. App.—Eastland Sept. 24, 2015, no pet.)

(mem. op.) (concluding that return of service was fatally defective where it only stated,

“the registered agent’s surname, ‘Mr. Quinn,’ instead of both his first name and

surname as required.”).

      Nor does the return show that “DeSiRB R.” was a person authorized to receive

service on behalf of United States Corporation Agents, Inc., Inlog’s registered agent.

As noted, a corporation may be served with process by delivering process to its

president, vice-president, or registered agent.        Tex. Bus. Orgs. Code Ann.

§§ 5.201(a)(1), (b)(1), 5.255(a)(1); Master Capital Sols. Corp, 456 S.W.3d at 639. And

because United States Corporation Agents, Inc. is a corporation that is serving as

Inlog’s registered agent, service on United States Corporation Agents, Inc. would have

been proper by serving one of its employees at its registered office. See Tex. Bus.

Orgs. Code Ann. § 5.201(d).

      But here, the return reflects only that “DeSiRB R.” was United States

Corporation Agents, Inc.’s “employee/managing agent.”           Nothing in the return

clarifies whether “DeSiRB R.” is an employee or managing agent, and there is also

nothing to suggest that a “managing agent” is equivalent to an employee.

Accordingly, the return failed to show on its face that DeSiRB R. was authorized to

receive service on behalf of Inlog’s registered agent. See W. Garry Waldrop DDS, Inc.,

2016 WL 4921588, at *4 (concluding that service was not proper because the return
                                           7
did not show on its face that the person who received service on corporation’s behalf

was authorized to do so).

      For these reasons, we conclude that the face of the record fails to show strict

compliance with the rules governing citation and return of service. Therefore, we

sustain Inlog’s first issue.2 See TAC Americas, Inc., 94 S.W.3d at 319.

                                   IV. CONCLUSION

      Having sustained Inlog’s first issue, we reverse the trial court’s default

judgment and remand this case for further proceedings. Tex. R. App. P. 43.2(d).


                                                       /s/ Dana Womack

                                                       Dana Womack
                                                       Justice

Delivered: April 16, 2020




      2
        Because we sustain Inlog’s first issue, we need not address what we construe as
its second, in which it argues that error is apparent on the face of the record because
insufficient evidence supports the trial court’s award of damages. See Tex. R. App. P.
47.1.

                                            8